DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Apparatus Species 1 and Method species 1 in the reply filed on 11/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-33 are further withdrawn as they belong to non-elected Species.
Claims 32-33 belong to Species 2 (Fig. 4) as claim 32 recites “the mouthpiece having at least one sensor for measuring airflow in the chamber” in line 4.
Claims 1-31 are examined on the merits in light of Applicant’s group election.
The restriction is made final and claims 32-33 are withdrawn as belonging to a non-elected group.
Claim Objections
Claims 20-21 are objected to because of the following informalities:  
In claim 20, line 1, “transmits” should read “is configured to transmit”.
In claim 21, line 2, “stores” should read “is configured to store”.
In claim 21, line 2, “interfaces” should read “is configured to interface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "the display" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be read as “a display”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von et al. (US 20130008436 A1).
Regarding claim 1, Von et al. discloses a spacer comprising a chamber (see 6 and 18 in Fig. 3) having an interior surface and an exterior surface, the interior surface of the chamber configured to receive aerosolized medicament from an inhaler (see 8 in Fig. 3 and abstract) and having at least one sensor (see 54 in Fig. 3 and paragraph [0034]) for measuring airflow in the chamber; and an actuator disposed on the exterior surface of the chamber (see 60 in Fig. 4 and paragraph [0040] lines 11-13) configured to initiate measurement of airflow in the chamber (see 116 in Fig. 8B and paragraph [0041] lines 8-11).
Regarding claim 2, Von et al. discloses the spacer of claim 1, wherein the interior surface of the chamber is configured to hold aerosolized medicament from the inhaler in the chamber (see paragraph [0025]).
Regarding claim 3, Von et al. discloses the spacer of claim 1, wherein the interior surface of the chamber is configured to receive inhaled air (see 14 in Fig. 3 and “inhalation” in paragraph [0027]) and exhaled air from a patient (see 18 in Fig. 3 and see “exhalation” paragraph [0027]).
Regarding claim 4, Von et al. discloses the spacer of claim 1, wherein the inhaler is a metered dose inhaler (MDI) (see 8 in Fig. 3 and paragraph [0025]).
Claim(s) 5, 10, 12-16, 18 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von et al. (US 20130008436 A1).
Regarding claim 5, Von et al. discloses a spacer comprising a chamber (see 6 in Fig. 3) having an interior surface and an exterior surface, the interior surface of the 
Regarding claim 10, Von et al. discloses the spacer of claim 5, wherein the spacer has an inhalation mode and an exhalation mode (see paragraph [0027], inhalation mode takes place when the patient inhales and exhalation mode takes place when the patient exhales).
Regarding claim 12, Von et al. discloses the spacer of claim 5, wherein the actuator is paired with a microcontroller (see 42 in Fig. 4), the actuator configured to signal the microcontroller to initiate the use of the spacer (see 60 in Fig. 4 and paragraph [0040] lines 11-13) and to initiate collection of the measurement of airflow (see 116 in Fig. 8B and paragraph [0041] lines 8-11).
Regarding claim 13, Von et al. discloses the spacer of claim 12, wherein the at least one sensor is configured to collect, transmit and receive the measurement of airflow and to compile the measurement of airflow as airflow data (see paragraph [0034], [0043], the length of inhalation flow data can be reviewed by the patient or a caregiver of the patient).
Regarding claim 14, Von et al. discloses the spacer of claim 13, wherein the airflow data is transmitted to the microcontroller from the at least one sensor to compile the airflow data (see paragraph [0034], [0038], [0043]).


    PNG
    media_image1.png
    705
    833
    media_image1.png
    Greyscale

Regarding claim 16, Von et al. discloses the spacer of claim 5, wherein the actuator is detachable (see paragraph [0026], as 24 is detached from 14, the actuator is also detached from 14).
Regarding claim 18, Von et al. discloses the spacer of claim 5, wherein the at least one sensor is detachable (see paragraph [0026], as 24 is detached from 14, 54 is also detached from 14).

Regarding claim 24, Von et al. discloses the spacer of claim 1, wherein the spacer is reusable and washable (the device is capable of performing the recited function, e.g. 20 can be reusable and washable).
Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von et al. (US 20130008436 A1).
Regarding claim 25, Von et al. discloses a method of making a spacer, the method comprising providing a spacer comprising a chamber (see 6 and 18 in Fig. 3) having an interior surface, an exterior surface, and a proximal opening (see 20 in Fig. 3) and a distal opening (see 34 in Fig. 3, 34 defines an opening to receive 8) opposite the proximal opening, the interior surface of the chamber configured to receive inhalation air and exhalation air from a patient (see “inhalation” and “exhalation” in paragraph [0027]), attaching to the interior surface of the chamber at least one sensor for measuring airflow in the chamber (see 54 in Fig. 4 and paragraph [0034]); and attaching an actuator on the exterior surface of the chamber (see 60 in Fig. 4 and paragraph [0040] lines 11-13), the actuator configured to initiate measurement of airflow in the chamber (see 116 in Fig. 8B and paragraph [0041] lines 8-11).
Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von et al. (US 20130008436 A1).
Regarding claim 26, Von et al. discloses a method of using a spacer (see 6 and 18 in Fig. 3), the method comprising attaching an inhaler (see 8 in Fig. 3) to a distal end 
Regarding claim 27, Von et al. discloses the method of claim 26, wherein the spacer comprises a display (see 48 in Fig. 1) on the exterior surface that displays indicia to instruct a patient to aerosolize the medicament (see 108 in Fig. 8A).
Regarding claim 28, Von et al. discloses the method of claim 26, further comprising contacting the actuator (see 60 in Fig. 4 and paragraph [0040] lines 11-13) to initiate the at least one sensor to collect airflow data (see 116 in Fig. 8B and paragraph [0041] lines 8-11) and contacting the inhaler to aerosolize the medicament in the chamber (see “actuates MDI 8” in paragraph [0027]).
Claim(s) 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von et al. (US 20130008436 A1).
Regarding claim 29, Von et al. discloses a method of using a spacer (see 6 and 18 in Fig. 9), the method comprising removing an inhaler (see 32 and 8 in Fig. 9) from a distal end opening of the spacer (see 24 in Fig. 9 and see “exchange such a one piece assembly with an existing chamber adapter” in paragraph [0028]), the spacer having a chamber (see 14 in Fig. 9) having an interior surface and an exterior surface, the interior 
Regarding claim 30, Von et al. discloses the method of claim 29, wherein the spacer comprises a display (see 48 in Fig. 1) on the exterior surface that displays indicia to instruct a patient to inhale (see 114 in Fig. 8A).
Regarding claim 31, Von et al. discloses the method of claim 29, further comprising contacting the actuator (see 60 in Fig. 4 and paragraph [0040] lines 11-13) to initiate the at least one sensor to collect airflow data (see 116 in Fig. 8B and paragraph [0041] lines 8-11) and causing the display to display indicia to instruct the patient to inhale (see 114 in Fig. 8B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von et al. in view of Koshinske et al. (US 20110226242 A1).

Von et al. further discloses a sensor for measuring the opening/closing of an inhalation valve (see paragraph [0034] lines 15-17).
Von et al. does not disclose that the at least one sensor for measuring airflow in the chamber is disposed adjacent to the proximal end opening.
Koshinske et al. teaches at least one sensors (see 164 in Fig. 39 and see “flow sensor” in paragraph [0064]) coupled to an inhalation valve as an alternative known configuration of the sensor for the purpose of sensing opening/closing the inhalation valve (see paragraph [0063] lines 5-9 and see “flow sensor” in paragraph [0064]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Von et al. to include at least one sensors coupled to an inhalation valve such that such that the at least one sensor for measuring airflow in the chamber is disposed adjacent to the proximal end opening as an alternative known configuration of the sensor as taught by Koshinske et al. for the purpose of sensing opening/closing the inhalation valve.
Regarding claim 7, Von et al. discloses the spacer of claim 6, wherein the proximal end opening comprises a mouthpiece (see 20 in Fig. 3) and the mouthpiece is configured for engagement with a mouth of the patient, and the distal end opening is configured for engagement with a mouthpiece of the inhaler (see 30 in Fig. 3).
Regarding claim 8, Von et al. discloses the spacer of claim 7, wherein the at least one sensor is not disposed on the mouthpiece (see 54 in Fig. 3).

Von et al. further discloses a sensor can be used to detect movement of inhalation valve (see paragraph [0034] lines 15-17).
Koshinske et al. teaches one or more flow sensors (see 164 in Fig. 39) coupled to an inhalation valve as an alternative known configuration of the sensor for the purpose of sensing opening/closing the inhalation valve (see paragraph [0063] lines 5-9). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Von et al. to include a first sensor and a second sensor coupled to an inhalation valve as an alternative known configuration of the sensor as taught by Koshinske et al. for the purpose of sensing opening/closing the inhalation valve.
Claims 9, 11, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von et al. in view of Samson et al. (US 20160325058 A1).
Regarding claim 9, Von et al. discloses the spacer of claim 5. Von et al. does not disclose wherein the measurement of airflow includes measuring peak expiratory flow, forced expiratory volume, forced vital capacity, or a combination thereof.
Samson et al. teaches an inhaler (see 14 in Fig. 1 and Fig. 4) having a sensor (see 154 in Fig. 4) for measuring airflow wherein the measurement of airflow includes measuring peak expiratory flow (see paragraph [0152]) as a part of performing lung function test (see paragraph [0152]-[0155]) for the purpose of monitoring progress of the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Von et al. to include wherein the measurement of airflow includes measuring peak expiratory flow as a part of performing lung function test as taught by Samson et al. for the purpose of for the purpose of monitoring progress of the patient and instructing the patient to take medication when needed.
Regarding claim 11, Von et al. discloses the spacer of claim 10. Von et al. does not disclose wherein the exhalation mode functions as a spirometer.
Samson et al. teaches an inhaler (see 14 in Fig. 1 and Fig. 4) wherein the exhalation mode functions as a spirometer (see paragraph [0152], measuring peak expiratory flow) as a part of performing lung function test (see paragraph [0152]-[0155]) for the purpose of monitoring progress of the patient and instructing the patient to take medication when needed (see paragraph [0154]-[0155]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Von et al. to include the exhalation mode functions as a spirometer as taught by Samson et al. for the purpose of monitoring progress of the patient and instructing the patient to take medication when needed.
Regarding claim 19, Von et al. discloses the spacer of claim 14. Von et al. does not disclose wherein the spacer comprises a Bluetooth® radio for wireless connection, 
Samson et al. teaches an inhaling device (14 in Fig. 1A) comprises a Bluetooth® radio for wireless connection, the Bluetooth® radio configured to pair with a Bluetooth® radio of a personal computer comprising a smartphone (see 22 in Fig. 1A and paragraph [0052]) for the purpose of storing and transmit data to other devices for review and monitoring of medication delivery (see paragraph [0047] lines 5-15)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Von et al. to include a Bluetooth® radio for wireless connection, the Bluetooth® radio configured to pair with a Bluetooth® radio of a personal computer comprising a smartphone as taught by Samson et al. for the purpose of for the purpose of storing and transmitting data to other devices for review and monitoring of medication delivery.	
Regarding claim 20, Von et al. in view of Samson et al. discloses the spacer of claim 19, wherein the Bluetooth® radio transmits the airflow data to the smartphone (see paragraph [0043] in Von et al. and [0043] in Samson et al., the length of inhalation flow data can be reviewed by the patient or a caregiver of the patient).
Regarding claim 21, Von et al. in view of Samson et al. discloses the spacer of claim 20. Von et al. in view of Samson et al. discloses wherein the smartphone is loaded with a software program (see 150 in Fig. 4 and paragraph [0100] in Samson et al.) that stores the airflow data and interfaces with the patient such that the airflow data is delivered to the patient (see paragraph [0043] in Von et al., the length of inhalation flow data can be reviewed by the patient or a caregiver of the patient).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773